Citation Nr: 0842288	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-12 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (claimed as bipolar disorder and obsessive 
compulsive disorder).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1975 to 
February 1981.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he currently suffers from bipolar 
disorder and obsessive compulsive disorder, which had their 
origins in active service.  He reports that he received 
psychiatric treatment on several occasions during service, 
and that he currently receives treatment for both of his 
diagnosed bipolar and obsessive compulsive disorders.  

In service, the veteran first reported depression during a 
February 1979 physical examination.  At the time, the veteran 
stated that he sought psychiatric help from a psychologist in 
September 1978, for depression and anxiety.  At an August 
1979 psychiatric evaluation, he was noted to have schizoid 
traits, but no psychiatric illness.  A December 1980 
psychiatric examination noted marital problems and avoidant 
personality traits, however the veteran was found 
psychiatrically fit for full duty.       

Subsequently, VA treatment records show a diagnosis and 
treatment for bipolar disorder from November 2000 to the 
present, as well as, a diagnosis and treatment for obsessive 
compulsive disorder from November 2006 to the present.  

An October 2006 VA examination included diagnoses of bipolar 
disorder, obsessive compulsive disorder, and schizoid 
personality disorder.  In a November 2006 clarification, the 
examiner stated that regarding the veteran's bipolar 
disorder, it is less likely as not (less that 50/50 
probability) that it was caused or the result of service as 
it seemed to commence after service.  Regarding the veteran's 
obsessive compulsive disorder, the examiner concluded that it 
is at least as likely as not exacerbated by his service.  In 
a further attempt at clarification in March 2007, the 
examiner concluded that regarding the exacerbation of the 
veteran's obsessive compulsive disorder, he could not speak 
to whether is was permanently worsened as a result of his 
service.    

In March 2006, the veteran's private physician, Dr. S.D. 
offered an opinion that there was a causal relationship 
between the "severity" of the veteran's bipolar disorder 
and his service experience.    

In March 2007, a VA psychologist and a VA mental health 
specialist stated that the veteran has been treated for 
bipolar disorder since 2000.  In addition, they noted that 
the veteran's disorder first manifested in his 20's, which is 
common while in the military, and has subsequently worsened 
over the years.  

Given the conflicting medical opinions, it is unclear to what 
extent the symptoms of the in-service schizoid personality 
disorder may have also been early manifestations of a 
currently diagnosed acquired psychiatric disorder, a VA 
psychiatric examination should be conducted to clarify this 
point, as well as, to determine if any acquired psychiatric 
disorder preexisted service.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the current nature and likely 
etiology of any acquired psychiatric 
disorders.  The claims folder should be 
made available to the examiner for review 
and all appropriate testing should be 
conducted.  The veteran is to be advised 
that failure to report for a scheduled VA 
examination or examinations without good 
cause may have an adverse affect on his 
claim.  

Based on the examination and review of the 
record, the examiner should answer the 
following questions: 

Does the evidence of record clearly and 
unmistakably show that the veteran had an 
acquired psychiatric disorder that existed 
prior to her entry into service?

If the answer is yes, does the evidence 
clearly and unmistakably show that the 
preexisting condition was not aggravated by 
service?  

If the answer is no, is it at least as 
likely as not that any currently diagnosed 
acquired psychiatric disorder had its onset 
in service?  The examiner should 
specifically comment as to whether the 
August 1979 in-service diagnosis of 
schizoid traits is representative of an 
acquired psychiatric disability.  
Furthermore, the examiner should state 
whether the post-service evidence is 
consistent with such diagnosis.  

A rationale for all opinions expressed 
should be provided.

2.  Thereafter, readjudicate the veteran's 
claim, with application of all appropriate 
laws and regulations, including 
consideration of any additional information 
obtained as a result of this remand.  If 
the decision with respect to the claims 
remains adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




